DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	This application is in condition for allowance except for the presence of claims 16-30 directed to an invention non-elected without traverse.  Accordingly:

The application has been amended as follows: 
claims 16-30 are cancelled. 
Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claim.

Claims 3, 5, 12-13 and 15 were previously indicated as allowable.

Chen (CN 101905983A) discloses a fertilizer product [Abstract] comprising:
a rock phosphate powder comprising 45-59% of the fertilizer product [Paragraph 0014];
humic acid comprising 18-30% of the fertilizer product [Paragraph 0014];
wherein the composition is semi-soluble [Paragraph 0015].
The Chen reference does not disclose a rock phosphate powder within the claimed ranges.

Muma (US Patent Publication No. 2005/0039509 A1) discloses a solid fertilizer composition comprising 20% humate and 70% natural rock phosphate [Paragraph 0039]. The reference does not disclose a hydrolyzed humic acid enriched powder.



The prior art references do not teach or render obvious all the cumulative limitations of independent claims 1, 14 and 15 with particular attention to the claimed ranges of rock phosphate powder, the granule size, and/or the presence of a zinc sulfate powder”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 24, 2021